48 So. 3d 947 (2010)
In re GUARDIANSHIP OF Henry H. TAYLOR, Jr., Ward,
Ernestina Taylor, Appellant,
v.
Sharon Candice Taylor Cosmides and James Cosmides, Appellees.
No. 3D10-1702.
District Court of Appeal of Florida, Third District.
December 1, 2010.
Arnaldo Velez, for appellant.
Rohan Kelley and Shane Kelley, Fort Lauderdale; Dunwody, White & Landon and Jack A. Falk, Jr., Coral Gables; Alex Cuello; and Louis M. Hillman-Waller, Coconut Grove, for appellees.
Before RAMIREZ, C.J., and CORTIÑAS and LAGOA, JJ.
PER CURIAM.
Affirmed. See Hayes v. Guardianship of Thompson, 952 So. 2d 498, 505 (Fla. 2006); In re Guardianship of Fuqua, 646 So. 2d 795, 796 (Fla. 1st DCA 1994); Sun Bank & Trust Co. v. Jones, 645 So. 2d 1008, 1017 (Fla. 5th DCA 1994).